Citation Nr: 9935684	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  93-20 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right shoulder with multiple 
nerve injury and impaired hand and forearm function, 
evaluated 70 percent disabling, including on an 
extraschedular basis.  

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound to the right shoulder girdle and arm 
muscles with fracture of the right humerus and arthritis, 
evaluated 50 percent disabling, including on an 
extraschedular basis.  

3.  Entitlement to a separate, compensable rating for shell 
fragment wound scarring of the right upper extremity, other 
than a right wrist scar.  

4.  Entitlement to special monthly compensation based on loss 
of use of the right hand.  

5.  Entitlement to an increased rating for postoperative 
residuals of a left knee injury consisting of subluxation 
and/or instability, evaluated 30 percent disabling, including 
on an extraschedular basis.  

6.  Entitlement to a separate, compensable rating for 
postoperative residuals of a left knee injury consisting of 
traumatic arthritis with limitation of knee motion.  

7.  Entitlement to an increased rating for essential 
hypertension, evaluated 10 percent disabling.  

8.  Entitlement to an increased (compensable) rating for 
scars of the right wrist.  

9.  Entitlement to an increased (compensable) rating for 
scars of the right lower quadrant.  


REPRESENTATION

Appellant represented by:	Richard Paul Cohen, Esq.


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from September 1969 
to June 1971.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A July 1991 rating decision confirmed and continued 
the veteran's ratings for service-connected disabilities as 
follows: right radial nerve injury with fracture of the right 
humerus, residuals of a shell fragment wound, evaluated 50 
percent disabling; postoperative residuals left knee injury 
with arthrotomy, evaluated 30 percent disabling; 
hypertension, evaluated 10 percent disabling; and scars, 
right wrist and right lower quadrant, evaluated as 
noncompensable.  

By rating decision of April 1992, the RO noted that a 50 
percent evaluation had been in effect for right radial nerve 
injury with fracture, right humerus, residuals of a shell 
fragment wound.  That disability was reclassified as two 
separate disabilities as follows: right radial nerve injury, 
evaluated 50 percent disabling; residuals, shell fragment 
wound, right shoulder with fracture, right humerus and 
arthritis, evaluated 20 percent disabling.  

An August 1995 Board order remanded the case for further 
development of the evidence.  While the case was on remand, 
the RO entered a rating decision in December 1996 which 
resulted in assignment of the following evaluations: 
residuals of a shell fragment wound to the right shoulder 
with multiple nerve injury and impaired hand and forearm 
function, evaluated 70 percent disabling; residuals of a 
shell fragment wound to the right shoulder girdle and arm 
muscles with fracture of the right humerus and arthritis, 
evaluated 50 percent disabling.  The disability ratings were 
assigned effective July 17, 1991.  Ratings for other service- 
connected disabilities were confirmed and continued.  The 
case was later returned to the Board for continuation of 
appellate review.  

The Board entered a decision in January 1998 affirming the 
RO's denials of increased ratings for the residuals of a 
shell fragment wound to the right shoulder with multiple 
nerve injury and impaired hand and forearm function, 
residuals of a shell fragment wound to the right shoulder 
girdle and arm muscles with fracture of the right humerus and 
arthritis, and postoperative residuals of a left knee injury 
with arthrotomy and arthritis.  At the same time, the Board 
remanded the remaining issues on appeal, namely, entitlement 
to an increased rating for essential hypertension and 
entitlement to an increased rating for scars of the right 
wrist and right lower quadrant.  As to the issues on which 
the Board entered a final decision, the appellant 
subsequently appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In July 1998, the Court issued an order, pursuant to a joint 
motion for remand, vacating and remanding the Board's January 
1998 decision with respect to the issues on which the Board 
had entered a final decision.  The Court dismissed the 
remaining issues remanded by the Board's order of January 
1998.  

Thereafter, the Board again remanded the case to the RO by an 
order issued in November 1998.  The Board sought development 
of the evidence with respect to the issue of entitlement to 
special monthly compensation (SMC) based on loss of use of 
the right hand.  The SMC issue had been identified as an 
additional issue on appeal by the Court's July 1998 order, 
which embodied the joint motion for remand.  Additionally, 
the Board sought further development of the evidence with 
respect to the issues of entitlement to increased ratings for 
a right upper extremity disability and a left knee 
disability.  

While the case was on remand, the RO entered a rating 
decision in March 1999.  That decision, among other actions, 
confirmed and continued the following ratings for service-
connected disabilities:  Residuals of a shell fragment wound 
to the right shoulder with multiple nerve injury and impaired 
hand and forearm function, evaluated 70 percent disabling; 
residuals of a shell fragment wound to the right shoulder 
girdle and arm muscles with fracture of the right humerus, 
evaluated 50 percent disabling; residuals of a left knee 
injury with arthrotomy and arthritis, evaluated 30 percent 
disabling; hypertension, evaluated 10 percent disabling, and 
scars of the right wrist and right lower quadrant; evaluated 
noncompensably disabling.  Further, the RO granted a separate 
10 percent rating for symptomatic residuals of removal of 
cartilage from the left knee, effective July 17, 1991 and 
granted entitlement to a total rating for compensation 
purposes based on individual unemployability (TDIU), 
effective January 30, 1999.  The comments of the veteran's 
representative in July 1999 take exception with the failure 
of the RO to assign a third separate compensable rating for 
left knee pathology based on arthritis and limitation of 
motion.  

The RO issued a supplemental statement of the case (SSOC) in 
April 1999.  The SSOC addressed some of the issues cited on 
the title page of this decision.  The case was later returned 
to the Board for continuation of appellate review.  


FINDINGS OF FACT

1.  Essential hypertension requires continuous medication for 
control; diastolic blood pressure readings are predominantly 
below 100, with the use of antihypertensive medication.  

2.  Scars of the right wrist are nonulcerated, are not poorly 
nourished, are nontender and nonpainful and do not otherwise 
impair function of the right wrist.  

3.  Scars of the right lower quadrant are nonulcerated, are 
not poorly nourished, are nontender and nonpainful, and do 
not otherwise impair function of the abdomen.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for hypertension is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 5107); 38 C.F.R. 
Part 4, Diagnostic Code 7101 effective prior to and on and 
after January 12, 1998.  

2.  A compensable rating for scars of the right wrist is not  
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 5107); 38 C.F.R. 
Part 4, Diagnostic Codes 7803, 7804, 7805 (1999).  

3.  A compensable rating for scars of the right lower 
quadrant is not  warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
5107); 38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

VA outpatient reports, dated from November 1996 through March 
1998, reflect complaints of right shoulder pain.  The 
veteran's blood pressure was monitored, and blood pressure 
readings were as follows:  November 25, 1996--137/88; March 
31, 1997-171/108 and 162/108; July 1, 1997-152/82; 
September 25, 1997-160/94 and 144/90; December 31, 1997-
166/104 and 156/94.  A chest x-ray examination on March 17, 
1998 revealed that the heart was not enlarged.  

A VA examination of scars was performed in January 1999, 
pursuant to the Board's remands for additional medical 
opinion.  The examiner stated that the medical records had 
been reviewed.  As to the right forearm, there was a 
hairline, very thin, 11.5 centimeter scar which was barely 
visible, except when pointed out by the veteran.  There were 
about six "X"-shaped, 1 to 2 centimeter shrapnel scars, 
over the right forearm.  They were very faint but noticeable.  

Also noted was a scar of the right lower quadrant of the 
abdomen.  The scar measured 11 cm in length by 2 cm in width.  
It was smooth and nontender and was slightly raised.  There 
was no ulceration, breakdown or underlying tissue loss.  No 
inflammation, edema or keloid formation was detected, and the 
scar was slightly red when compared to the rest of the skin.  

A VA cardiovascular examination was performed in January 
1999, pursuant to the Board's remands for additional medical 
opinion.  The examiner stated that the medical records had 
been reviewed.  The veteran indicated that he had been 
started on antihypertensive medication two weeks prior to the 
current examination.  He indicated that he had experienced a 
rare palpitation, the last episode having occurred several 
years before.  He denied a history of heart attack, angina, 
dyspnea, fatigue or dizziness.  A stress test showed good 
exercise tolerance.  An EKG showed normal sinus rhythm; blood 
pressure was 156/84.  It was reported that the veteran's 
cardiovascular condition did not affect his occupation or 
daily activities.  On clinical inspection, blood pressure was 
154/86.  The heart had regular rate and rhythm.  No murmur 
was heard.  There was no evidence of congestive heart failure 
such as rales, edema, liver enlargement, or jugular venous 
distention.  

II.  Legal Analysis

The Board notes that the appellant's claims are "well- 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented claims which are plausible.  
The Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. §§ 4.1 and 4.2 (1999).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1995).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from specific disabilities.  38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  

A 10 percent rating is warranted for hypertensive vascular 
disease (essential arterial hypertension) where diastolic 
pressure is predominantly 100 or more.  A 20 percent rating 
is warranted where diastolic pressure is predominantly 110 or 
more with definite symptoms.  

NOTE 1:  For the 40 percent and 60 percent ratings under code 
7101, there should be careful attention to diagnosis and 
repeated blood pressure readings.  

NOTE 2:  When continuous medication is shown necessary for 
control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent will be assigned.  38 C.F.R. Part 4, Diagnostic Code 
7101, effective before January 12, 1998.  

A 10 percent rating is warranted for hypertensive vascular 
disease (hypertension and isolated systolic hypertension), 
where diastolic pressure is predominantly 100 or more, or; 
systolic pressure is predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent rating is warranted 
where diastolic pressure is predominantly 110 or more, or; 
systolic pressure is predominantly 200 or more.  

Note (1): Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  

Note (2): Evaluate hypertension due to aortic insufficiency 
or hyperthyroidism, which is usually the isolated systolic 
type, as part of the condition causing it rather than by a 
separate evaluation.  38 C.F.R. Part 4, Diagnostic Code 7101, 
effective on and after January 12, 1998.  

A ten percent rating is warranted for scars, superficial, 
poorly nourished, with repeated ulceration.  38 C.F.R. Part 
4, Diagnostic Code 7803 (1999).  

A ten percent rating is warranted for scars, superficial, 
tender and painful on objective demonstration.  38 C.F.R. 
Part 4, Diagnostic Code 7804 (1999).  

Scars may also be rated on limitation of function of the part 
affected.  38 C.F.R. Part 4, Diagnostic Code 7805 (1999).  

It is asserted that a higher rating should be assigned for 
the veteran's hypertension.  A recent VA examination revealed 
that the veteran's diastolic blood pressure readings were 
below 100.  The veteran acknowledged that his cardiovascular 
status did not limit his functioning in the workplace or in 
his daily activities.  The examiner found no clinical 
symptoms associated with the veteran's hypertension.  It 
appears that diastolic blood pressure readings, several of 
which earlier were recorded in the range between 100 and 110, 
had been successfully brought under control by 
antihypertensive medication, by the time of the examination 
for rating purposes in January 1999.  The veteran is in 
receipt of a 10 percent evaluation for hypertension, the 
rating provided by Diagnostic Code (DC) 7101 for an 
individual with a history of elevated blood pressure who 
requires continuous medication for control.  Neither the old 
nor the amended rating criteria provide for assignment of a 
disability rating greater than 10 percent for the veteran's 
hypertension.  

It is asserted that higher rating should be assigned for 
scars of the right wrist and right lower quadrant.  It is 
contended that the RO's March 1999 rating decision did not 
comply with the Board's remand because it did not discuss 
disfigurement or functional impairment related to scars.  The 
scars in question do not involve the head, face or neck; 
accordingly, DC 7800, which contemplates disfigurement, is 
not for application in this case.  The medical evidence does 
not show that scars of the right wrist or right lower 
quadrant are either ulcerated, poorly nourished, or tender or 
painful.  Accordingly, a compensable rating for scars of 
either area may not be assigned under either DC 7803 or DC 
7804.  DC 7805, which is for application to scars limiting 
function, requires objective demonstration of some functional 
loss of the part of the body affected by scarring.  Here, the 
most recent examination revealed no significant underlying 
tissue loss or adherence associated with right wrist scars or 
right lower quadrant scars.  Further, the examiner did not 
report that scars of the right wrist or right lower quadrant 
produced any limitation of motion or function at either site.  
Accordingly, a compensable rating for scars of either area 
may not be assigned under DC 7805.  

In all, the evidence in its entirety does not support 
assignment of increased ratings for essential hypertension or 
for scars of the right wrist or scars of the right lower 
quadrant.  There is not an approximate balance of positive 
and negative evidence regarding these issues on appeal as to 
warrant application of the doctrine of benefit of doubt.  38 
U.S.C.A. § 5107(b) (West 1991).  


ORDER

Entitlement to an increased rating for essential hypertension 
is denied.  

Entitlement to an increased rating for scars of the right 
wrist is denied.  

Entitlement to an increased rating for scars of the right 
lower quadrant is denied.  


REMAND

The Board finds that it must again remand a substantial 
portion of this appeal for further consideration by the RO.  
In doing so, the Board does not imply error on the part of 
the RO in terms of compliance with evidentiary development 
called for in earlier remands.  However, many of the issues 
on appeal have become very complex procedurally, due in part 
to an order of the Court based on a joint motion for remand, 
the contentions of the veteran's attorney, and the particular 
timing of those contentions.  This remand will attempt to 
comply with all procedural requirements currently deemed 
necessary, and to explain the reasoning involved.  

One issue remanded to the RO in November 1998 was entitlement 
to an increased rating for residuals of a shell fragment 
wound to the right shoulder with multiple nerve injury and 
impaired hand and forearm function, evaluated 70 percent 
disabling.  The primary basis for this remand was the Court's 
Order of July 1998, finding a deficiency in the Board's 
failure to address the issue of entitlement to special 
monthly compensation (SMC) based on loss of use of the right 
hand.  The Board noted in the November 1998 remand that the 
veteran and his representative had not raised the issue prior 
to the Board's January 1998 decision, and concluded that the 
Court had determined the SMC issue to be an inferred issue.  

Following the November 1998 remand, the RO undertook 
evidentiary development on the SMC issue, and addressed SMC 
in a rating action of March 26, 1999.  It was noted covered 
in an April 1999 SSOC because it had not been the subject of 
a notice of disagreement (NOD).  However, in May 1999, the 
veteran's representative disagreed with the denial of SMC 
based on loss of use of the right hand.  That issue is now in 
appellate status and must be covered by a statement of the 
case (SOC).  Additionally, the Board cannot consider the 
issue of entitlement to an increased rating for residuals of 
a shell fragment wound to the right shoulder with multiple 
nerve injury and impaired hand and forearm function, 
evaluated 70 percent disabling, until it is in a position to 
decide both issues.  This is because a determination on the 
merits of one issue might constitute a determination on the 
merits of the other issue.  

In the Board's decision of January 1998, increased ratings, 
on an extraschedular basis, were denied for residuals of a 
shell fragment wound to the right shoulder with multiple 
nerve injury and impaired hand and forearm function, 
evaluated 70 percent disabling; residuals of a shell fragment 
wound to the right shoulder girdle and arm muscles with 
fracture of the right humerus and arthritis, evaluated 50 
percent disabling; and postoperative residuals of a left knee 
injury consisting of subluxation and/or instability, 
evaluated 30 percent disabling.  The joint motion for remand 
and the Court's Order of July 1998, as it regarded 
extraschedular consideration, took issue only with the denial 
of an increased rating for residuals of muscle injury 
involving the right shoulder girdle and arm.  As such, in the 
November 1998 remand, the Board directed the RO to conduct a 
social and industrial survey to more comprehensively address 
the question of entitlement to an increased rating, on an 
extraschedular basis, for residuals of muscle injury 
involving the right shoulder girdle and arm.  The social and 
industrial survey was ordered by the RO, but was either not 
conducted or was conducted and the report thereof was not 
inserted in the claims file.  One reason for this might have 
been a practical judgment on the part of the RO that a social 
and industrial survey was no longer necessary following the 
grant of a TDIU, effective in January 1999, when the veteran 
ceased employment.  However, the veteran's attorney stated in 
a letter to the Board in July 1999, that he will not consider 
this appeal resolved until the veteran has a combined 
schedular 100 percent rating or a combined extraschedular 100 
percent rating for his service-connected disabilities, 
effective July 17, 1991.  

In retrospect, the Board notes the following:  (1)  the Order 
of the Court vacating and remanding the issues decided on the 
merits in January 1998 involved extraschedular considerations 
on the first three issues; (2)  the grant of a TDIU, 
effective on a date the veteran was no longer employed, does 
not moot a question as to whether a particular, individual 
service-connected disability is, in itself, causing a marked 
interference with employability, such as to warrant an 
extraschedular rating; (3)  the failure to conduct a social 
and industrial survey, once it was ordered by the Board, is a 
violation of Court precedent.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The Board, in its January 1998 decision, made reference, at 
page three, in the next to the last paragraph of the 
Introduction section, to statements made by the veteran in 
support of his claims for increased ratings.  In those 
statements, the veteran claimed that the RO had not 
considered large scars of the right upper arm.  The Board is 
of the opinion that the veteran is seeking a separate, 
compensable rating for scars resulting from shell fragment 
wounds to the right shoulder girdle and arm, as distinct from 
currently assigned ratings for right shoulder girdle and arm 
shell fragment wound residuals consisting of nerve and muscle 
damage.  This matter had not been developed or certified for 
appellate review.  Accordingly, it was referred to the RO for 
any action deemed appropriate.  

An issue of entitlement to a separate, compensable rating for 
scars of the right shoulder girdle and arm had not been 
adjudicated by the RO at the time of the November 1998 
remand, because such issue had not been remanded by the Board 
(as distinguished from being referred to the RO for further 
adjudication).  In any event, in his July 1999 
correspondence, the veteran's attorney has made an argument 
for a separate compensable rating for right upper extremity 
shell fragment wound scarring, other than the service-
connected right wrist scar.  In an effort to avoid multiple 
additional remands, and to avoid the appearance of perceived 
piecemeal adjudication, the Board is now remanding the issue 
of entitlement to a separate, compensable rating for scars of 
the right shoulder girdle and arm.  Specific instructions to 
the RO on the handling of that issue follow below in this 
remand order.  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  A VA social and industrial survey 
should be conducted in order to obtain 
information regarding the veteran's 
employment history and day-to-day 
functioning, with particular reference to 
the impact on such functioning of the 
following service-connected disabilities:  
A)  residuals of a shell fragment wound 
to the right shoulder with multiple nerve 
injury and impaired hand and forearm 
function, evaluated 70 percent disabling; 
B)  residuals of a shell fragment wound 
to the right shoulder girdle and arm 
muscles with fracture of the right 
humerus and arthritis, evaluated 50 
percent disabling; and C)  postoperative 
residuals of a left knee injury 
consisting of subluxation and/or 
instability, evaluated 30 percent 
disabling.  It should be determined 
whether the veteran remains unemployed or 
has returned to the workplace.  
Documentation of the veteran's efforts to 
obtain employment and rejection thereof, 
past employment and reasons for 
termination should be obtained.  The 
individual conducting the social and 
industrial survey should ascertain the 
nature of the veteran's daily activities.  
An assessment should be made as to 
whether any of the three above noted 
disabilities, addressed by the social and 
industrial survey, on an individual 
basis, produces marked interference with 
employment.  Marked interference with 
employment constitutes a level of 
disability so extensive that it is beyond 
what is contemplated by the 70 percent, 
50 percent or 30 percent schedular 
ratings now assigned for those 
disabilities.  A written copy of the 
report should be associated with the 
claims folder.  

2.  Upon completion of the above cited 
development, the RO should determine 
whether the matter of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) 
should be referred for consideration to 
the Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service.  If the referral is made, the 
veteran and his representative should be 
fully informed of the determination of 
the VA official who reviews the claim.  
If it is determined that such referral is 
not warranted, then the veteran and his 
representative should be furnished a 
supplemental statement of the case fully 
explaining the RO's rationale for not 
making the referral.  In either event, 
unless the appeal is specifically 
withdrawn by the veteran, any actions 
taken on remand must be explained to the 
veteran and his representative in a 
supplemental statement of the case, and 
they should be provided a reasonable time 
to reply thereto.  

3.  The RO should make a specific 
determination as to whether the veteran 
is entitled to a grant of a separate 
compensable rating for scarring of the 
right upper extremity (right shoulder 
girdle and arm), other than right wrist 
scarring.  In reaching that 
determination, the RO should consider the 
Court's jurisprudence in Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The RO 
need not consider DC 7800 which pertains 
to disfiguring scars of the head, face, 
or neck when determining what, if any, 
separate rating to assign for right upper 
extremity scarring.  However, the RO must 
consider DC 7803, DC 7804, and DC 7805.  
The propriety of rating right upper 
extremity scarring on the basis of DC 
7805 should depend on whether the 
scarring produces functional impairment, 
not already contemplated by the 70 
percent rating assigned for neurological 
damage of the right upper extremity and 
the 50 percent rating assigned for muscle 
damage of the right shoulder girdle and 
arm.  

4.  If entitlement to a separate, 
compensable rating for shell fragment 
wound scarring of the right upper 
extremity, other than the right wrist, is 
not granted, then the RO should issue an 
SSOC.  Thereafter, the issue should be 
forwarded to the Board for appellate 
review.  

5.  The RO should issue an SSOC with 
respect to the issue of entitlement to 
SMC based on loss of use of the right 
hand.  If that issue is not specifically 
withdrawn from appellate consideration, 
then it should be forwarded to the Board 
for appellate consideration.  

6.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  If any 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable time to reply thereto.  As to 
issues #1, #2, and #5 on the title page 
of this decision, the SSOC must address 
schedular and extraschedular criteria.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant until notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals






